DETAILED ACTION
This Office action is in response to the amendment and remarks filed on February 23rd, 2021.  Claims 1, 3-4, and 6-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The claims mix two embodiments, resulting in an inoperative claim that has contradictory limitations.  In particular, claim 1 requires the display color of the intensity image be based on a user input ‘specifying a display color’.  However, claim 1 also requires that the display color be chosen based a calculation using the RGB value of the optical image as the sole input to the claimed algorithm (‘determined by subtracting RGB value of a color of the optical image from a sum of a maximum value and a minimum value’). The algorithm claimed does not allow for changes based on user input.  Therefore the two claim limitations are contradictory and cannot co-exist in a single embodiment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-257,282 (the ‘282 patent) in view of US 2011/0063325 (Saunders).  Because the document is not in English, the cited passages below are as translated by ESPACENET’s Patent Translate software.
Regarding claim 6, the ‘282 patent discloses an imaging mass spectrometric data processing device configured to process data obtained by an imaging mass spectrometer configured to acquire data indicating an optical image on a specimen and data indicating intensity distribution of ions having a particular one or a plurality of mass-to-charge ratios in a two-dimensional region on the specimen, the imaging mass spectrometric data processing device comprising: at least one processor configured to: form an optical image based on optical image data (‘a microscope image’ P 24); generate an intensity image reflecting intensity distribution of ions at a particular one or a plurality of mass-to-charge ratios or in a mass-to-charge ratio based on mass spectrometric data (‘a mass distribution image’ P 24); adjust a display color of the intensity image (‘In addition, color information and intensity information of one or both images may be changed and superimposed’ P 80); and generate a superimposed image by superimposing a first region of the optical image and a second region of the intensity image corresponding to the first region of the optical image (‘In addition, color information and intensity information of one or both images may be changed and superimposed’ P 80).
The ‘282 patent does not disclose that the adjustment of the display color is based on a color of the optical image, wherein the display color of the intensity image is determined by subtracting RGB value of a color of the optical image from a sum of a maximum value and a minimum value of the RGB values.  Saunders discloses adjusting a display color of an image based on a color of color of a related image, wherein the display color of the adjusted image is determined based on a result of dissembling the related image into three primary colors (fig. 11B, wherein ‘In one embodiment, at least one first numerical value representing a color value associated with the image is determined at 504a. For example, the average hue associated with the image, or with a section of the image obscured by the semi-transparent overlay, is determined and represented as a single numerical value or as a set of color component values (e.g. Red, Green, and Blue components "RGB"; Cyan, Magenta, Yellow, and Black components "CMYK"; or Red, Yellow, and Blue components "RYB", or some other color defining system).  Next, at 504b, the microprocessor 102 determines at least one second numerical value, wherein each second numerical value is computed as a function of a corresponding one of the at least one first numerical value.’ P 99 - 100) and wherein the display color of the second image is determined by subtracting RGB value of a color of the first image from a value of 255, which is a maximum value of the RGB values (Saunders ‘For example, in at least one embodiment using the 24-bit RGB color space, the second numerical value RGB2 can be derived from the first numerical value's components with the following simple equation: RGB2=(255-R1), (255-G1), (255-B1).’ P 100).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the device of the ‘282 patent to base the 
It is noted that Saunders discloses subtracting from the maximum RBG value, rather than the sum of a maximum value and a minimum value of the RGB values.  However, it would have been obvious to a person having ordinary skill in the art to substitute the sum of maximum and minimum values or the strict maximum to ensure a certain minimal brightness in the intensity image.
Regarding claim 8, the ‘282 patent in view of Saunders discloses the imaging mass spectrometric data processing device according to claim 6, wherein the at least one processor is further configured to generate the intensity image based on statistical analysis on the mass spectrometric data at each measurement point in the two-dimensional region (This section sample is introduced into the TOF-SIMS apparatus, and a mass distribution image is obtained from the section sample on which the marker is formed. Based on the information and measurement data of each measurement position, the detection position and detection sensitivity of ions corresponding to the focused m / z are reconstructed as a two-dimensional image.’ P 111).
Regarding claim 9, the ‘282 patent in view of Saunders discloses the imaging mass spectrometric data processing device according to claim 6, wherein the at least one processor is further configured to calculate a complementary color or an opposite .
Response to Arguments
Applicant's arguments filed February 23rd, 2020 have been fully considered but they are not persuasive.
Applicant argues that Saunders does not reasonably suggest that 255 is the sum of the maximum and minimum value.  As stated in the rejection, 255 is not the sum claimed but instead the maximum value.  That 255 is the maximum value is a known property of RGB values in 24-bit color space, as it is highest number that can be specified with 24 bits.
Applicant’s remaining arguments are moot in light of the new grounds of rejection for claims 1, 3-4, and 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896